Citation Nr: 1231471	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 2001 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for irritable bowel syndrome with GERD and assigned a 10 percent evaluation, effective March 15, 2007.

The Veteran was scheduled for a Board hearing in August 2012, but he did not appear for the hearing or request to reschedule the hearing.  The Veteran's representative submitted written argument on his behalf as part of a VA Form 646 in April 2012.  No new evidence has since been added to the record.  


FINDING OF FACT

The Veteran's irritable bowel syndrome with GERD is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for service-connected irritable bowel syndrome with GERD have been met, effective March 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319-7346 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2008 letter also provided the Veteran with information on how VA determines and assigns effective dates.  In addition a December 2008 letter notified the Veteran of the evidence necessary to substantiate an initial increased rating claim and included the specific diagnostic criteria used to rate the Veteran's claim.  The claim was subsequently readjudicated in an April 2009 statement of the case.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and private treatment records.  The RO also has provided him with a VA examination addressing all the relevant criteria. 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  Regardless, the Veteran has argued that he is entitled to a 30 percent rating and the Board herein grants the full benefit he seeks.  See Notice of Disagreement dated December 8, 2008.

II.  Increased Rating

The RO granted service connection for irritable bowel syndrome with GERD in July 2008, assigning a 10 percent rating, effective March 15, 2007.  The Veteran subsequently appealed this rating contending that his irritable bowel syndrome with GERD warranted a 30 percent rating, as he had alternating diarrhea and constipation and constant abdominal pain.  

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected disability is rated under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.), and 7346 for hiatal hernia.   Under DC 7319, a 0 percent rating is assigned for mild symptoms; with disturbances of bowel function with occasional episodes of mild distress.  A 10 percent rating is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipations, with more or less constant abdominal distress. 

Under DC 7346, a 10 percent rating is assigned for two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment in health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The service treatment records show an assessment of acute gastroenteritis in June 2002.  A January 2007 report of medical history shows the Veteran checked the boxes for frequent indigestion or heartburn and stomach, liver, intestinal trouble, or ulcer.  He further commented that for the last 10 to 12 months he had frequent heartburn and indigestion, the last three months had been worse, but controllable with antacids.  He also complained of his stomach burning and vomiting "red".  He stated that after being unable to sleep because of the burning discomfort level he went to the emergency room.  The examiner noted that the Veteran was currently being treated for GERD and responded well to the medication.

After service, private gastrointestinal treatment records show the Veteran complained of diarrhea in February 2008 of unknown etiology.  He also complained of increased intestinal gas and lower abdominal cramping.  The symptoms had been associated with nausea.  The Veteran underwent a number of tests including a small bowel series, small intestine biopsy, and esophagogastroduodenoscopy in March 2008, and an upper gastrointestinal series in April 2008.  All of the reports were negative.

In April 2008, the Veteran underwent VA examination.  The claimed conditions were GERD and irritable bowel syndrome claimed as "intestinal condition."  The examiner commented that the Veteran had a history of GERD that was presumptively diagnosed several months ago.  The Veteran indicated that  recent upper endoscopy in 2008 confirmed the diagnosis; however, the report was not available for review.  There was no history of gastric ulceration, infection, gastrointestinal bleeding, surgery, hospitalization, or anemia.  The current symptoms included epigastric pain and reflux of stomach contents that occurred on a near constant basis.  It was somewhat relieved with medications, omeprazole and over the counter antacids.  History for the "intestinal condition" noted that the Veteran was diagnosed with irritable bowel syndrome several years ago.  Symptoms included intermittent episodes of diarrhea or constipation.  He also reported intermittent crampy abdominal pain.  There were no complaints of weight loss or gain.  The abdominal pain occurred more than two thirds of a given year and current treatment included lactobacillus dietary supplementation and dicyclomine.  There was no history of surgery or colonoscopy.  

On physical examination the abdomen was normal without evidence of organomegaly, tenderness, masses, ascites, distention, or aortic aneurysm.  There was no ventral, femoral, or inguinal hernia.  It was noted that upper gastrointestinal series was pending.  An addendum to this report shows that for the claim of GERD there was no diagnosis, as there was no pathology on examination.  There were no findings of anemia or malnutrition.  For the claim of "intestinal condition" the diagnosis was curable bowel syndrome based on use of prescription medication.  The conditions noted above only minimally affected the Veteran's ability to perform usual occupational and daily activities.

The medical evidence shows that there is no post-service objective evidence of GERD; however the Veteran is shown to have a curable bowel syndrome.  Moreover, the service treatment records show a history of GERD.  The Veteran's current symptoms include intermittent episodes of diarrhea or constipation and epigastric pain and reflux of stomach contents that occurred on a near constant basis.  These findings more closely approximate the criteria for a 30 percent rating under 38 C.F.R. § 4.114, DC 7319, which is the highest rating available under this diagnostic code.  A higher rating is not warranted under DC 7346, as there are no findings of material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

The Board acknowledges the Veteran's complaints of epigastric pain and alternating diarrhea and constipation, and notes that the Veteran is competent to make these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credibility of the Veteran's assertions concerning this impairment.  Thus, notwithstanding the findings that there was no diagnosed GERD, the Veteran is still shown on the medical evidence to have a diagnosed bowel syndrome with symptoms that warrant a 30 percent rating under DC 7319.

With respect to the effective date for the assigned rating, the RO assigned an effective date of March 15, 2007, based on the date of the Veteran's discharge from the service.  The Veteran has had his complaints of epigastric pain and alternating diarrhea and constipation since his service, and started with treatment for his complaints in 2008.  Thus, it is reasonable to conclude that the symptoms have not changed over the years since service.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his irritable bowel syndrome with GERD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his service connected disorder.  The April 2008 VA examination report specifically notes that the Veteran's curable bowel syndrome only minimally affected his ability to perform the usual occupation.  

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a 30 percent rating for irritable bowel syndrome with GERD.  Therefore, entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome with GERD is warranted. 


III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b) (2011). To afford justice in exceptional situations, an extraschedular rating can be provided. See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's irritable bowel syndrome with GERD (i.e., epigastric discomfort and alternating diarrhea and constipation) are not shown to cause any impairment not already contemplated by the rating criteria.  The current rating of 30 percent reasonably describes the Veteran's service-


connected irritable bowel syndrome with GERD.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome with GERD is granted, effective March 15, 2007, subject to the rules governing payment of monetary benefits. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


